Exhibit 10.1
[cenewlogo.jpg]
 
November 2, 2011



Mr. Mark Rohr




Dear Mark:


On behalf of Celanese, I am pleased to confirm our offer for the position of
Chief Executive Officer of Celanese Corporation.   In addition, the Board of
Directors confirms its intention to appoint you as Chairman of the Board
effective April 2, 2012.  You will be required to devote your full time and
attention to this position, and you will be required to relinquish any other
employment other than non-executive Board positions.   Your position will be
based in Dallas, TX and is expected to commence no later than April 2, 2012.


Base Salary
Your base salary will be $1,000,000 per year and will be payable on a bi-weekly
basis in accordance with the Company’s normal payroll practice.


Annual Bonus
As the CEO you will be eligible to participate in the Company’s annual bonus
plan. Our bonus plan uses both a number of financial and non-financial measures
and your personal performance to determine your actual bonus payout each year.
For 2012, your annual bonus opportunity at target will be 100% of your eligible
wages (the “Target”), with a “Stretch” opportunity for business performance of
up to 200% of your eligible wages.  A personal performance modifier also
currently allows for an additional adjustment between 0% and 200% of your
planned bonus payout to reflect your individual performance relative to your
annual objectives.  Accordingly, the absolute maximum payout for the annual
bonus would be 400% of your eligible earnings.


For 2012, you will be eligible for a pro-rata bonus, based on actual Company and
individual performance.  You must be employed by Celanese at the time such bonus
payments are made, generally in March of the following year, in order to remain
eligible to receive the bonus payout.

Initial Equity Awards1
As described more fully below, Celanese believes that an executive’s interests
should be aligned with shareholder interests, in part through equity ownership
in the Company. As a result, you will receive equity awards as part of your
initial offer package.  Your initial equity awards will consist of the
following:
 
Time-vesting Restricted Stock Awards (Time-vesting RSAs): You will receive an
award of Time-vesting RSAs having a grant date fair value equal to $3,000,000
that will vest one-third in October, 2012, one-third on grant date (April 2013)
and the last one-third on the 3 year (36 month) anniversary date of the award
grant. . Once vested, the after-tax portion of these shares will be required to
be held until the CEO stock ownership guideline has been met, as described later
in this document.
 
Performance-vesting Restricted Stock Units (Performance RSUs):  You will receive
an award of Performance RSUs having a grant date fair value equal to
$1,687,500.  The Performance RSU Award will vest in November 2014 at the same
time and utilizing the same metrics of the annual performance awards approved
for the November 1, 2011 grant.  The actual number of Performance RSUs that vest
may be more or less than your target award based on the Company’s achievement of
specific metrics/goals measured against its peers over a defined performance
period.
 
Stock Options:  You will receive an award of nonqualified options to purchase
shares of Company common stock having a grant date fair value equal to
$562,500.  The stock options will vest 25% each year over a four-year period and
will have a maximum term of 7 years from the date of grant. The option exercise
price will be the average of the high and low trading prices of Celanese stock
on the grant date.
 

--------------------------------------------------------------------------------

 1 Awards will be converted to shares / units utilizing the Accounting Fair
Value on the date of grant; this includes a Monte-Carlo simulation for the
performance RSUs and a Black-Scholes methodology for the Stock
Options.   Partial shares / units will not be granted and therefore the number
to be granted will be rounded down to the nearest whole share / unit.

The Compensation Committee of the Board of Directors has approved these awards,
subject to your acceptance of this letter, with the grant date to be as of the
Compensation Committee meeting to occur the week of April 2, 2012.  The complete
terms of your initial award(s) will be included in one or more award agreements
sent to you after the grant date.  All equity awards will be subject to hold
requirements applicable to the particular award and your position.  You will be
required to sign appropriate award agreements and the Celanese LTI Claw-back
agreement in order to receive the award(s).
 
Long-Term Incentive Awards
Celanese currently delivers Long-Term Incentive (LTI) compensation to senior
executives through annual grants of equity awards.  Annual LTI awards are
planned to occur in the third and fourth quarters of each calendar year.  The
aggregate grant date value and mix of awards are based on a combination of
salary level, individual contribution and performance, market levels of
long-term incentive compensation and other factors. Each year, the Compensation
Committee evaluates the level of awards and the mix among various stock-based
vehicles.  Going forward, you will be eligible for an LTI award consistent with
your position at the Company.  For 2012, the target value of LTI awards for the
CEO position will be $4,500,000. In addition to your initial long-term equity
award, you will be eligible for an annual grant in 2012.


Employees of the Company do not receive compensation for services as Director
and you therefore would not be eligible for a Director LTI award in April 2012.


Retirement
You will be eligible for retirement once you have reached the age of 65 and have
5 years of service with the Company.  Your long-term incentive award agreements
will include retirement provisions that will include the following vesting
provisions:


A prorated number of PRSUs, based on time worked and plan earnings schedule,
will vest, subject to adjustment for the achievement of performance metrics, on
the original grant vesting schedule. Once the shares have been earned and are
vested, the applicable holding requirement will become effective.


A prorated number of time-vested RSUs, based on time worked, will vest on the
original grant vesting schedule. Once the shares have been earned and are
vested, the applicable holding requirement will become effective.


Stock options will continue to vest on the original grant vesting schedule.
Options will remain exercisable for the seven-year term.  Net shares obtained
upon the exercise of options are required to be held for one year after
acquisition.


Change-in-Control Agreement
You will be eligible to receive change-in-control benefits as described in the
Change-in-Control agreement that will be issued to you upon hire.  Generally the
cash provision is equal to two (2) times the sum of (i) your then current
annualized base salary; and (ii) the higher of (x) your Target Bonus in effect
on the last day of the Fiscal Year that ended immediately prior to the year in
which the Termination Date occurs, or (y) the average of the cash bonuses paid
by the Company to you for the three Fiscal Years preceding the Termination Date.
Your long-term incentive awards are governed by the terms and conditions of the
applicable individual award agreements.


Your change-in-control agreement will include a “best-net” provision that states
the Company will cut back change-in-control payments to the safe harbor limit
only if you would receive a greater after-tax benefit than if the excise tax
were paid by you on any excess parachute payment. You will not be entitled to
any tax gross-up.
 
Stock Ownership Guidelines
In order to align our executives’ interests with those of our shareholders,
Celanese expects senior leaders to maintain equity ownership in the Company
commensurate with their position.  You will be subject to
 
2
 
 
 

--------------------------------------------------------------------------------

 
stock ownership guidelines applicable to your position as in effect from time to
time. The current CEO stock ownership guideline is equal to a value of 6 times
your annual base salary and you will have five (5) years to meet the
guideline.  In computing compliance with our stock ownership guidelines, the
value of any unvested Restricted Stock and Restricted Stock Unit awards (time-
or performance-vested) granted to you as well as any Celanese stock that you
beneficially own in your various Company and individual accounts will be
included.


Employee Benefits
During your employment, you will be entitled to participate in the Company’s
employee benefit plans as in effect from time to time, on the same basis as
those benefits that are generally made available to other employees of the
Company.  We offer medical and dental coverage, group life insurance (1 times
the annual base pay), a cash balance pension plan, and a 401k plan that matches
100% of the first 5% of the employee’s contributions.


Additionally, you will be eligible to participate in the Celanese Annual
Executive Physical Program including the annual physical with the Baylor
Personal Edge program. You will also be eligible to receive the
BioPhysical 250 blood screen every 5 years.
 
Relocation Assistance
Celanese will assist in your relocation to the Dallas area under the provisions
of our relocation policy for new employees in effect at that time.  Generally,
this policy provides for the shipment of household goods, home sale and purchase
assistance (for homeowners) and a lump-sum payment to assist with various
miscellaneous expenses associated with your relocation.  The home sale and
purchase assistance can be utilized for up to one (1) year after you relocate to
the Dallas area. Details of our relocation policy will be provided to you under
separate cover.


Should you voluntarily end your employment with Celanese for any reason within
two (2) years of your start date, Celanese will seek full repayment of any
relocation assistance provided to you.


Vacation
You will be entitled to four (4) weeks annual vacation. Vacation availability
for the first year of employment will be prorated based on your anticipated
start date, in accordance with the Company’s vacation policy.


Restrictive Covenant Agreement (RCA)
As a condition of your employment, you will be required to execute a Restrictive
Covenant Agreement (the “RCA”) with the Company regarding protection and
non-disclosure of confidential information and non-competition, non-solicitation
and no hire.  A copy of this agreement will be provided to you under separate
cover.
 
Terms & Conditions of Employment
This offer letter constitutes the full terms and conditions of your employment
with the Company.   It supersedes any other oral or written promises that may
have been made to you.


Background Check & Drug Screen
A third-party background check has already been satisfactorily completed in
which the Compensation Committee and the Board of Directors, with your consent,
have reviewed.


You will need to complete a drug screen. Arrangements for the Hair Drug screen
will be coordinated through Concentra Medical Services (the required paperwork
and instructions are enclosed).  This should be completed no later than two (2)
weeks before your start date. If not satisfactorily completed, the offer will be
rescinded.

Employment Verification
As required by law, we will need to verify and document your identity and
eligibility for employment in the United States.  You can find a complete list
of acceptable documents at http://www.uscis.gov/files/form/i-9.pdf.  Please
bring appropriate documentation on your start date.  Do not complete the form in
advance; you must complete it on your first day of employment.
 
3
 
 
 

--------------------------------------------------------------------------------

 
Mark, we are most enthusiastic about your joining the team.  If these provisions
are agreeable to you, please sign one copy of this letter and return it to
Jackie Wolf in the self-addressed envelope no sooner than November 4, 2011.


Sincerely,


/s/ John Wulff


John Wulff
Celanese Compensation Committee Chair
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgment of Offer:
(Please check one)
 
 
x  
 I accept the above described offer of employment with Celanese and understand
that my employment status will be considered at-will and may be terminated at
any time for any reason. Upon acceptance of this offer, I agree to keep the
terms and conditions of this agreement confidential.

 
q  
I decline your offer of employment.







Signature:   /s/ Mark Rohr             
                                                                                       Date: November
4, 2011              
                   Mr. Mark Rohr




Anticipated Start Date: April 2, 2012           
                                                                                                
 
 






Reviewed and approved:




/s/ GNN                            Gjon Nivica, SVP, General Counsel and
Corporate Secretary






/s/ JHW                           Jacquelyn Wolf, SVP, Human Resources
 
 
 
 
 
 
4
 
 
 



 